Third District Court of Appeal
                               State of Florida

                          Opinion filed May 16, 2018.
                             ________________

                               No. 3D17-2191
                          Lower Tribunal No. 15-4712
                             ________________

                               Daniel Meana,
                                   Appellant,

                                       vs.

                     U.S. Bank, N.A., as trustee, etc.,
                                   Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Dennis A. Donet, P.A., and Dennis A. Donet, for appellant.

      Pearson Bitman LLP, and Allison Morat (Maitland), for appellee.


Before SUAREZ, LAGOA, and LINDSEY, JJ.

                          CONFESSION OF ERROR

      PER CURIAM.

      Based upon Appellee’s concession of error solely as to the issue that a

hearing was required before entry of final judgment, we dismiss the appeal and
remand with instructions to vacate the final judgment of foreclosure rendered on

September 28, 2017 and to conduct a hearing consistent with our holding in Chiu

v. Wells Fargo Bank, N.A., 43 Florida Law Weekly D672 (Fla. 3d DCA March 28,

2018) (finding that the trial court committed fundamental error in entering final

summary judgment before conducting a hearing on Wells Fargo’s motion for

summary judgment).




                                       2